Title: From John Adams to John Nicholas, 27 January 1799
From: Adams, John
To: Nicholas, John



Sir
Philadelphia Jan 27th 1799

I have received with great pleasure your letter of the 9th of this month with an address from a volunteer company of riflemen. The address I have directed the Secy at war to answer by sending the officers their commissions.
I have great hopes that your opinion is well founded that federalism is increasing in your neighborhood. With thanks for your kind letter I am Sir your most obedient

J Adams